          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

SHARON L. BARBER                                                  PLAINTIFF

v.                      No. 4:19-cv-275-DPM

ANDREW SAUL, Commissioner,
Social Security Administration                               DEFENDANT

                           JUDGMENT
     Barber's complaint is dismissed without prejudice.




                                     D.P. Marshall Jr.
                                     United States District Judge

                                         /(g   fl-va41sf J./JI~
